COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00131-CV


Angula Yvonne Torrance-Bey              §    From County Court at Law No. 2

                                        §    of Tarrant County (2013-001718-2)
v.
                                        §    October 3, 2013
Bank of America, N.A., JP Court No.
8, Tarrant County Constables Pct. 8     §    Per Curiam



                                 JUDGMENT

       This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

lack of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM